DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This application is a CON of U.S. Application No. 15/974,873, filed 05/09/2018, now ABN, which is a CON of U.S. Application No. 15/342,929, filed 11/3/ 2016, now ABN, which is a CON-in-Part of U.S. Application No. 14/702,551, filed 05/01/2015, now U.S. Patent No. 9,683,102, which claims the benefit of U.S. Provisional Application No. 61/988,360, filed 05/05/2014. The preliminary amendment filed on 10/19/2020 is entered and acknowledged by the Examiner. 
3.	Claims 21-40 are pending. Claims 21-40 are under examination on the merits. Claim 1-20  are cancelled. 

Drawings

4.	The drawings are received on 05/08/2020. These drawing are acceptable


Claim Objections
5.	Claims 38 is objected to because of the following informalities: It is suggested that the recited “YI” should be spell out in the first occurrence in the claim so as to engender claim language clarity.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


8.	Claims 27, 30-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Regarding claim 27, the improper phrasing of the Markush group renders the claim indefinite because it is unclear which members of the group are part of the claimed invention.  Markush groups must be stated in the alternative, of which one acceptable form is “…selected from the group consisting of A, B and C.”  See MPEP § 2173.05(h).  Claims 30-31 being depended on claim 27 are rejected as well. 

9.	Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 36 recites “TSRG >= 80%; TSBlue <TSRG-5%; TSRG is the average transmission of the first system across the wavelength range of 460-700 nm; TSBlue is the average transmission of the first system across the wavelength range of 400- 460 nm”, wherein applicant fails to articulate by sufficiently distinct functional language, the thickness of flat plate or film of the first system that average transmission of the first system or the filter across the wavelength 

Double Patenting
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

11.	Claims 21-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 9,683,102 B2 (hereinafter ”Cefalo”). Cefalo teaches a first system, comprising: an optical filter comprising a Cu-porphyrin compound, wherein the Cu-porphyrin compound has a structure of:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(Formula I),
1 through R8 is H; and each of R9 through R28 is independently H, F, Br, Cl, carboxylic acid, a carboxylic ester, or forms a 6-membered aromatic ring structure with an adjacent member of R9 through R28; wherein at least one of R9-R13, at least one of R14-R18, at least one of R19-R23, and at least one of R24-R28 are not H and wherein at least two of R9-R13, at least two of R14-R18, at least two of R19-R23, and at least two of R24-R28 are H; and wherein the first system comprises a first substrate having a first surface and optionally a second substrate, and wherein the Cu-porphyrin compound is incorporated into the first system by one or more of: (1) dispersing the Cu-porphyrin compound in a coating disposed on the first surface, (2) dispersing the Cu-porphyrin compound through the first substrate, and (3) dispersing the Cu-porphyrin compound in a polymer interlayer disposed between the first substrate and the second substrate, and wherein TSRG is the average transmission of the first system across the wavelength range of 460-700 nm, TSBlue is the average transmission of the first system across the wavelength range of 400-460 nm, TSRG >= 80%; TSBlue < TSRG-5%, and further a method, comprising: dissolving a Cu-porphyrin compound as set forth above in a solvent to make a solution, diluting the solution with a primer to obtain a diluted solution, filtering the diluted solution to obtain a filtrate, and applying the filtrate to form an optical filter. Ceflao does not expressly teach the first system has a haze level of less than 0.6%. According to MPEP 804 (ll)(B)(2)(a): those portions of the specification, which provide support for the patent claims, may also be examined and considered when addressing the issue of whether a claim in the instant application defines an obvious variation of the claims in the reference patent. See In re Vogel, 422 F.2d 438, 441-442,164 USPQ 619, 622 (CCPA 1970).
Given the first system in the instant application as presently read on the first system as disclosed by Cefalo in the patent claims, it would have been obvious to one ordinary skill in the art that the scope of cited claims encompasses the scope of the patent claims, and thus, render the present claims prima facie obvious. 
Claim Rejections - 35 USC § 102/103
12.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 21-25, 27-32, 34, 36-37are rejected under 35 U.S.C. 102 (a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Paul Wacher (US Pat. No. 3,687,863, hereinafter ”Wacher”).

Regarding claims 21-22: Wacher discloses a first system (Col. 1, lines 24-26), comprising: (a) an object, and (b) an optical filter applied to the object (Col. 8, lines 74-75 to Col. 9, lines 22, Claims 1, 5), wherein the optical filter comprises a Cu-porphyrin compound (Col. 6, lines 64-75 to Col. 7, lines 1-11, Example 1), wherein the optical filter has a second min in transmission at a second wavelength, 540 nm that is different from the first wavelength (Col. 2, lines 30-33, Fig. 1). Wacher is silent regarding the optical filter has a first local minimum in transmission at a first wavelength with the wavelength range of 400 nm-460 nm.
However, since Wacher discloses the identical or substantially identical a first system, comprising: (a) an object, and (b) an optical filter applied to the object as the recited claimed, one of ordinary skill in the art before the effective filing date of the claimed invention, would have  be achieved by Wacher’s optical filter (i.e., the optical filter has a first local minimum in transmission at a first wavelength with the wavelength range of 400 nm-460 nm). If there is any difference between the product of Wacher and the product of the instant claims the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art. 
	Where applicant claims a composition in terms of a function, property or characteristic
and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. “There is nothing inconsistent in concurrent rejections for obviousness under 35  U.S.C. 103 and for anticipation under 35 U.S.C. 102.” In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). 
	
	Regarding claim 23: Wacher discloses the first system (Col. 1, lines 24-26), comprising: (a) an object, and (b) an optical filter applied to the object (Col. 8, lines 74-75 to Col. 9, lines 22, Claims 1, 5), wherein the optical filter comprises a Cu-porphyrin compound (Col. 6, lines 64-75 to Col. 7, lines 1-11, Example 1). Wacher is silent regarding the first system has a haze level of less than 0.6%.
However, since Wacher discloses the identical or substantially identical a first system, comprising: (a) an object, and (b) an optical filter applied to the object as the recited claimed, one of ordinary skill in the art before the effective filing date of the claimed invention, would have expected that the claimed effects and physical properties, i.e., haze value would  be achieved by Wacher’s optical filter (i.e., the first system has a haze level of less than 0.6%). If there is any difference between the product of Wacher and the product of the instant claims the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art. 

Regarding claim 24: Wacher discloses the first system  (Col. 1, lines 24-26), wherein the first system blocks or inhibits ultra-violet(UV) light (Col. 7, lines 25-75, Examples 2-11, Table).

Regarding claim 25: Wacher discloses the first system  (Col. 1, lines 24-26), where the first system further comprises a  UV blocker, a UV stabilizer, or a combination of a UV blocker and a UV stabilizer such as a substituted benzotriazole UV screening agent (Col. 7, lines 51-65, Examples 2-11, Table; Col. 10, lines 23-25, Claims 12). 

Regarding claims 27-31: Wacher discloses the first system (Col. 1, lines 24-26), a Cu-porphyrin compound, each of R9 through R28 is H (Col. 3, lines 1-20; Col. 5, lines 20-39; (Col. 8, lines 74-75 to Col. 9, lines 22, Claims 1, 5).

Regarding claim 32: Wacher discloses the first system (Col. 1, lines 24-26), comprising:
a surface, wherein the optical filter is a coating disposed on the surface, and the coating includes the Cu-porphyrin compound (Col. 7, lines 25-75, Examples 2-11, Table; (Col. 8, lines 74-75 to Col. 9, lines 22, Claims 1, 5). 

Regarding claim 34: Wacher discloses the first system (Col. 1, lines 24-26), wherein the first system is a non-ophthalmic ocular system (Col. 1, lines 27-35). 

Regarding claim 36: Wacher discloses the first system (Col. 1, lines 24-26), comprising: (a) an object, and (b) an optical filter applied to the object (Col. 8, lines 74-75 to Col. 9, lines 22, Claims 1, 5), wherein the optical filter comprises a Cu-porphyrin compound (Col. 6, lines 64-75 to Col. 7, lines 1-11, Example 1). Wacher is silent regarding TSRG >= 80%; TSBlue <TSRG-5%; TSRG is the average transmission of the first system or the filter across the wavelength range of 460-700 nm; TSBlue is the average transmission of the first system or the filter across the wavelength range of 400- 460 nm.
However, since Wacher discloses the identical or substantially identical a first system, comprising: (a) an object, and (b) an optical filter applied to the object as the recited claimed, one of ordinary skill in the art before the effective filing date of the claimed invention, would have expected that the claimed effects and physical properties, i.e. light transmittance, would inherently/implicitly be achieved by Wacher’s optical filter (i.e., TSRG >= 80%; TSBlue <TSRG-5%; TSRG is the average transmission of the first system or the filter across the wavelength range of 460-700 nm; TSBlue is the average transmission of the first system or the filter across the wavelength range of 400- 460 nm). If there is any difference between the product of Wacher and the product of the instant claims the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art. 

Regarding claim 37: Wacher discloses the first system (Col. 1, lines 24-26), comprising: (a) an object, and (b) an optical filter applied to the object (Col. 8, lines 74-75 to Col. 9, lines 22, Claims 1, 5), wherein the optical filter comprises a Cu-porphyrin compound (Col. 6, lines 64-75 to Col. 7, lines 1-11, Example 1). Wacher is silent regarding CIE Standard Illuminant D65 light having CIE LAB coordinates (a*1, b*1, L*1), when transmitted through the first system, results in transmitted light having CIE LAB coordinates (a*2, b*2, L*2), and a total color difference ΔE, or a total chroma difference between (a*1, b*1, L*1) and (a*2, b*2, L*2 )is less than 5.0 (Page 13, [0195] to Page 14, [0202]; Page 26, [0290], Table X; Page 27, Table XI). 
However, since Wacher discloses the identical or substantially identical a first system, comprising: (a) an object, and (b) an optical filter applied to the object as the recited claimed, one of ordinary skill in the art before the effective filing date of the claimed invention, would have expected that the claimed effects and physical properties, i.e. light transmittance, would inherently/implicitly be achieved by Wacher’s optical filter (i.e., CIE Standard Illuminant D65 light having CIE LAB coordinates (a*1, b*1, L*1), when transmitted through the first system, results in transmitted light having CIE LAB coordinates (a*2, b*2, L*2), and a total color difference ΔE, or a total chroma difference between (a*1, b*1, L*1) and (a*2, b*2, L*2 )is less than 5.0). If there is any difference between the product of Wacher and the product of the instant claims the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art. 

Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

15.	Claims 21-22, 24-40 are rejected under 35 U.S.C. 103 as being unpatentable over Ishak et al. (US Pub. No. 2012/0008217 A1, hereinafter ”Ishak”) in view of Nohr et al. (US Pub. No. 2001/0032 565 A1, hereinafter ”Nohr”) or Paul Wacher (US Pat. No. 3,687,863, hereinafter ”Wacher”).

Regarding claims 21-22, 27-31: Ishak teaches a first system (Page 3, [0043]), comprising: (a) an object, and (b) an optical filter applied to the object, wherein the optical filter comprises a Mg-porphyrin compound (Page 4, [0061]-[0062]), wherein the optical filter has a first local minimum in transmission at a first wavelength with the wavelength range of 400 nm-460 nm, and wherein the optical filter has a second minimum at a second wavelength that is different from the first wavelength (Page 3, [0046]). Ishak does not expressly teach the Cu-porphyrin compound of formula I as set forth. 
However, Nohr teaches a family of new porphine compounds for use as colorants and/or colorant stabilizers (Page 1, [0001]; Page 1, [0009]) such as Cu(iI) meso-Tetra(1-naphtyl) porphine (Page 9, [0065], Example 14; Page 9, [0067], Example 15) with benefit of providing excellent light stability to colorants, some porphines are relatively unstable and/or tend to "yellow" colorant compositions containing magenta dyes. A more desirable porphine molecule would be one that has at least one of the following characteristics: (1) the porphine molecule has less tendency to "yellow" a colorant composition, (2) the porphine molecule has the ability 
Alternatively, Wacher teaches a first system (Col. 1, lines 24-26), comprising: (a) an object, and (b) an optical filter applied to the object (Col. 8, lines 74-75 to Col. 9, lines 22, Claims 1, 5), wherein the optical filter comprises a Cu-porphyrin compound (Col. 6, lines 64-75 to Col. 7, lines 1-11, Example 1) ) with benefit of providing optical filters which are generally stable, and are embodied in a form convenient for practical use (Col. 2, lines 19-24). 
In an analogous art of composition comprising porphyrin compound, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the first system comprising Mg-porphyrin compound by Ishak, so as to include Cu-porphyrin compound of formula 1 as taught by Nohr, and would have been motivated to do so with reasonable expectation that this would result in providing excellent light stability to colorants, some porphines are relatively unstable and/or tend to "yellow" colorant compositions containing magenta dyes. A more desirable porphine molecule would be one that has at least one of the following characteristics: (1) the porphine molecule has less tendency to "yellow" a colorant composition, (2) the porphine molecule has the ability to make the colorant composition more "blue"; and (3) the porphine molecule, when used as a colorant, has superior lightfastness properties as suggested by Nohr (Page 1; [0007]). 
In an analogous art of composition comprising porphyrin compound, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the first system comprising Mg-porphyrin compound by Ishak, so as to include Cu-porphyrin compound of formula 1 as taught by Wacher, and would have been motivated to do so with reasonable expectation that this would result in providing optical filters which are generally stable, and are embodied in a form convenient for practical use as suggested by Wacher (Col. 2, lines 19-24). 

Regarding claim 24 : Ishak teaches the first system (Page 3, [0043]), wherein the first system blocks or inhibits ultra-violet (UV) light (Page 6, [0132]; Page 7, [0136]).

Regarding claim 25 : Ishak teaches the first system (Page 3, [0043]), where the first system further comprises a UV blocker, a UV stabilizer, or a combination of a UV blocker and a UV stabilizer (Page 6, [0132]; Page 7, [0136]). 

Regarding claim 26 : Ishak teaches the first system (Page 3, [0043]), wherein the first system is color balanced (Page 5, [0124]; Page 7, [0136]). 

Regarding claim 32 : Ishak teaches the first system (Page 3, [0043]), comprising:
a surface, wherein the optical filter is a coating disposed on the surface, and the coating includes the Cu-porphyrin compound (Page 9, [0152]; Page 9, [0158]-[0159]).

	Regarding claim 33 : Ishak teaches the first system (Page 3, [0043]), wherein the first system is an ophthalmic system, optionally wherein the first system is selected from a group consisting of: an eyeglass lens, a contact lens, an intra-ocular lens, a corneal inlay, and a corneal onlay (Page 11, [0174]. 

	Regarding claim 33 : Ishak teaches the first system (Page 3, [0043]), wherein the first system is a non-ophthalmic ocular system, optionally wherein the first system is selected from the group consisting of: a window, an automotive windshield, an automotive side window, an automotive rear window, a sunroof window, commercial glass, residential glass, skylights, a camera flash bulb and lens, an artificial lighting fixture, a fluorescent light or diffuser, a medical instrument, a surgical instrument, a rifle scope, a binocular, a computer monitor, a television screen, a lighted sign, an electronic device screen, and a patio fixture (Page 15, [0212]. 
Regarding claim 35 : Ishak teaches the first system (Page 3, [0043]), wherein the optical filter is incorporated in a layer of polyvinyl butyral (PVB), polyvinyl alcohol (PVA), ethylene vinyl acetate (EVA), or polyurethane (PU) (Page 14, [0203]-[0205]). 

Regarding claim 36 : Ishak teaches the first system (Page 3, [0043]), wherein TSRG >= 80%; TSBlue <TSRG-5%; TSRG is the average transmission of the first system across the wavelength range of 460-700 nm; TSBlue is the average transmission of the first system across the wavelength range of 400- 460 nm (Page 3, [0044]-[0050]). 

Regarding claim 37 : Ishak teaches the first system (Page 3, [0043]), wherein  CIE Standard Illuminant D65 light having CIE LAB coordinates (a*1, b*1, L*1), when transmitted through the first system, results in transmitted light having CIE LAB coordinates (a*2, b*2, L*2), and a total color difference ΔE, and  a total chroma difference between (a*1, b*1, L*1) and (a*2, b*2, L*2 )is less than 5.0 (Page 13, [0195] to Page 14, [0202]; Page 26, [0290], Table X; Page 27, Table XI). 

Regarding claim 38 : Ishak teaches the first system (Page 3, [0043]), wherein the first system has a YI of no more than 35, no more than 30, no more than 25, or no more than 20, or wherein the filter has a YI of no more than 35, no more than 30, no more than 25, or no more than 20 (Page 3, [0043]; Page 3, [0048]). 

Regarding claim 39 : Ishak teaches the first system (Page 3, [0043]), wherein:
for at least one wavelength within 10 nm of the first wavelength on the negative side, the
slope of the transmission spectrum of the first system has an absolute value that is less than


Regarding claim 40 : Ishak teaches the first system (Page 3, [0043]), wherein the first system is used in a military or aerospace product (Page 20, [0249]). 

16.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Ishak et al. (US Pub. No. 2012/0008217 A1, hereinafter ”Ishak”) in view of Nohr et al. (US Pub. No. 2001/0032 565 A1, hereinafter ”Nohr”) or Paul Wacher (US Pat. No. 3,687,863, hereinafter ”Wacher”).
as applied to claim 21 above, and further in view of Gordon et al. (US Pat. No. 4,885,114, hereinafter “Gordon”).

Regarding claim 23: The disclosure of Ishak in view of Nohr or Wacher is adequately set forth in paragraph 15 above and is incorporated herein by reference. Ishak in view of Nohr or Wacher does not expressly teach the first system has a haze level of less than 0.6%.
However, Gordon teaches transparent selective optical absorption filters of improved stability to ambient solar light and radiation in the near UV range (Col. 1, lines 14-21) comprising combination of absorbing agent (Col. 5, lines 11-15) to provide optical filters or shields with even greater stability, clarity and freedom from haze upon repeated absorption in an optical shield or filter (Col. 5, lines 35-44).  
In an analogous art of composition comprising porphyrin compound, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the first system by Ishak, so as to include the combination of absorbing agent as taught by Gordon, and would have been motivated to do so with reasonable expectation that this would result in providing optical filters or shields with even 

Examiner Information
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
08/26/2021